[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JULY 20, 2007
                             No. 07-11015
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                               CLERK
                       ________________________

                   D. C. Docket No. 06-14059-CR-JEM

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

DAVID ALEJANDRO CUBAS-PERDOMO,

                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (July 20, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
       Appellant is a citizen of Honduras. On March 5, 1999, after having been

convicted in Florida of burglary of a dwelling and grand theft and having served

time in prison for those crimes, appellant was deported to Honduras. On

September 18, 2006, he was arrested in Fort Pierce, Florida for driving with a

suspended license. The police notified U.S. Immigration and Customs

Enforcement of his arrest and, on October 19, 2006, a Southern District of Florida

grand jury indicted him for violating 8 U.S.C. § 1326(a), (b)(2), for illegal re-entry

following a conviction for an aggravated felony and deportation.

       On November 30, 2006, appellant pled guilty of that offense, and on

February 21, 2007, the district court sentenced him to prison for a term of 46

months. He now appeals his sentence, contending that it is unreasonable because

it is “unreasonably harsh in light of the purposes for sentences set forth in 18

U.S.C. § 3553(a)(2).” Appt’s Br. at 9.

       The Sentencing Guidelines prescribed a prison sentence of 41-51 months in

this case.1 The court imposed a sentence midway in that range. It did so after

treating the Guidelines as advisory, explicitly taking into account the sentencing

purposes of § 3553(a)(2), especially (a)(2)(A), (B), and (C), and hearing what



       1
          This sentence range reflected an adjusted offense level of 21 and a criminal history
category of II.

                                              2
appellant had to say. The purpose set out in (A) is “to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the

offense.” The purpose in (B) is “to afford adequate deterrence to criminal

conduct.” The purpose in (C) is “to protect the public from further crimes of the

defendant.” The court’s comments at sentencing indicated that the court

considered the need of the sentence to deter future unlawful activity, the (B) and

(C) purposes, and to promote respect for the law, one of the (A) purposes.

Regarding the latter, the court was concerned about appellant’s “unwillingness to

abide by rules and regulations.” Appellant claims that the court failed adequately

to take into account his minimal criminal record, no history of violence, his youth

at the time he committed the burglary and grand theft offenses, his parents’ United

States citizenship, his upbringing in this country, and his fear of gang activity in

Honduras. The court considered these circumstances in fashioning appellant’s

sentence. That it did not give them the weight appellant desired was a matter

committed to the court’s sound discretion.

      Appellant has not shown that his sentence is unreasonable. It is therefore

      AFFIRMED.




                                          3